DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 07/25/2022 response includes: (a) the specification is currently amended; (b) claims 97-102 are new; (c) claims 1, 49-50, 52, 55, 63, 71-72 and 77 are currently amended; (d) claims 53, 69, 73, 75, 79, 82-83 and 89 are previously presented; (e) claim 74 is original; (f) claims 2-48, 51, 54, 56-62, 64-68, 70, 76, 78, 80-81, 84-88 and 90-96 are canceled; and (g) the grounds for rejection set forth in the 01/25/2022 office action are traversed.  Claims 1, 49-50, 52-53, 55, 63, 69, 71-75, 77, 79, 82-83, 89 and 97-102 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 07/25/2022 with respect to the rejection of claims 1, 49-50, 52-53, 55, 63, 69, 71, 73-75, 77, 79, 82-83 and 89 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground of rejection is made in view of new reference U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori, which is listed on applicant’s 08/01/2022 information disclosure statement, combined with previously-cited prior art.  Thus, claims 1, 49-50, 52-53, 55, 69, 71, 73-75, 77, 79, 82-83, 89, 97 and 99-101 are rejected.  Claims 63 and 72 are allowed and claims 98 and 102 would be allowed if re-written in independent format as explained below.

Claim Interpretation – 35 USC § 112(f)
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Means For Measuring Deformation

For the limitations means for measuring deformation the identified means in applicant’s specification is a sensor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028]).

Means For Associating The Deformation With Relative Positions Of At Least The First And Second Parts Of The Body

For the limitations means for associating the deformation with relative positions of at least the first and second parts of the body the identified means in applicant’s specification is software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048]).

Means For Producing At Least One Output Signal Representing The Relative Positions Of At Least The First And Second Parts Of The Body

For the limitations means for producing at least one output signal representing the relative positions of at least the first and second parts of the body the identified means in applicant’s specification is software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 6, reference numbers 152, 156, 166; ¶¶[0048], [0051], [0056], [0068]).
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 50, 52-53, 55, 69, 71, 79, 82-83 and 99-101 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”)1 in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”) in view of U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Bazor discloses a method of estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the method (FIGs. 2, 3B and 6: T1, T2; ¶¶0067, 0073, 0075, 0077-0078) comprising:
	causing at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to receive, from a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positioned on the body (¶0072), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078), representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073), wherein a sensor(20)(FIG. 3B; ¶¶0070-0071) comprises a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”);
	causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to, at least: associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073), wherein causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of the first(index finger of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) and second parts(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) comprises causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to, at least: associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073), and wherein the body(¶¶0070, 0073) is a human body(¶¶0070, 0073, especially – “human appendage”) or a non-human animal body; and
	causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
	Bazor does not expressly disclose causing the at least one processor circuit to, at least: infer information indicating at least stretch of the sensor around at least one underlying body part underlying the plurality of deformation sensors.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Servati discloses causing the at least one processor circuit (FIG. 7A; ¶0048) to, at least: obtain information indicating at least stretch of the sensor (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) around at least one underlying body part(flexor bundle of forearm muscles) underlying the plurality of deformation sensors (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Servati (i.e., to modify Bazor’s the deformation sensors FIG. 3B: 1-16 in the sensor FIG. 3B: 20 to be the deformation sensors taught by Servati) to provide a method of estimating a topography of at least first and second parts that is carried out with deformation sensors that are low cost, highly sensitive and very durable (¶¶0069, 0075).

    PNG
    media_image8.png
    5133
    3451
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    5378
    2041
    media_image10.png
    Greyscale

Belfiori discloses causing the at least one processor circuit(3210)(FIG. 32 ¶0137) to, at least: infer information (¶¶0159-0161 – a gesture or movement of a user’s hand is inferred based on calibration data of hand gestures and movements) indicating at least strain of the sensor(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched) around at least one underlying body part(tendon, 801)(FIG. 8; ¶0098) underlying the plurality of deformation sensors (FIGs. 8, 14, 32: 802, 1404, 3212; ¶¶0098, 0104, 0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Servati with Belfiori to provide a method of estimating a topography of at least first and second parts that more accurately determines a user’s hand movement or gesture so that a user’s input is more accurately determined.

As to claim 50, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a sensor(20)(FIG. 3B; ¶¶0070-0071) comprising a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positionable on the body (¶0072); and
	at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) configured to, at least:
		receive, from the plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0015, 0070, 0071), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078) representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
		associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least: associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
		produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
	Bazor does not expressly discloses inferring information indicating at least stretch of the sensor around at least one underlying body part underlying the plurality of deformation sensors.
Servati discloses obtaining information indicating at least stretch of the sensor (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) around at least one underlying body part(flexor bundle of forearm muscles) underlying the plurality of deformation sensors (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Servati (i.e., to modify Bazor’s the deformation sensors FIG. 3B: 1-16 in the sensor FIG. 3B: 20 to be the deformation sensors taught by Servati) to provide a system for estimating a topography of at least first and second parts that includes deformation sensors that are low cost, highly sensitive and very durable (¶¶0069, 0075).
Belfiori discloses inferring information (¶¶0159-0161 – a gesture or movement of a user’s hand is inferred based on calibration data of hand gestures and movements) indicating at least strain of the sensor(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched) around at least one underlying body part(tendon, 801)(FIG. 8; ¶0098) underlying the plurality of deformation sensors (FIGs. 8, 14, 32: 802, 1404, 3212; ¶¶0098, 0104, 0137).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Servati with Belfiori to provide a system for estimating a topography of at least first and second parts that more accurately determines a user’s hand movement or gesture so that a user’s input is more accurately determined.

As to claim 52, Bazor and Servati with Belfiori teach the system of claim 50 as applied above.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Servati discloses wherein each of the plurality of deformation sensors (FIG. 3; ¶¶0030, 0071-0072; claim 1) comprises:
	a fiber mesh comprising a plurality of elongate fibers (FIG. 3; ¶¶0070, 0072; claim 1), wherein each fiber of the plurality of elongate fibers comprises an electrical conductor (FIG. 1B; ¶¶0070, 0072; claim 1) comprising an electrically conductive exterior surface reversibly positionable into and out of electrically conductive contact with the electrically conductive exterior surfaces of adjacent fibers of the plurality of elongate fibers (FIG. 1B; ¶¶0070, 0072; claim 1); and
at least one resiliently deformable encapsulating film that encapsulates the fiber mesh (FIG. 1B; ¶¶0070, 0072; claim 1), whereby resilient deformation of the at least one encapsulating film moves fibers of the plurality of elongate fibers and reversibly controls electrically conductive contact between the exterior surfaces of adjacent fibers of the plurality of elongate fibers and changes electrical resistance of the fiber mesh (FIG. 1B; ¶¶0070, 0072; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Servati with Belfiori with Servati’s further teachings to provide a system for estimating a topography of at least first and second parts of a body that is highly stretchable (see e.g., ¶0075), which accommodates a wide range of arm sizes.
      
As to claim 53, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Servati further discloses wherein the plurality of deformation sensors (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) are spaced apart from each other in at least two directions(vertical and horizontal directions)(Bazar: FIG. 3B: 1 and 3; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”; Servati: FIGs. 7A, 7B; ¶0077).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Servati with Belfiori with Servati’s further teachings to provide a system for estimating a topography of at least first and second parts of a body that is able to able to more accurately determine a user’s hand movement or gesture by obtaining a greater amount of sensor readings (i.e., by the sensor array include sensors in two axes). 

As to claim 55, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Servati further discloses a sensor textile comprising the plurality of deformation sensors (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1), wherein the sensor textile (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) is wearable on the body (FIG. 12; ¶¶0030, 0081), wherein the sensor textile (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) comprises a resiliently deformable material(encapsulating films)(FIG. 1B; ¶0070), and wherein the resiliently deformable material(encapsulating films)(FIG. 1B; ¶0070) is configured to hold the plurality of deformation sensors (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) against at least the portion of the body (FIG. 12; ¶¶0030, 0081).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with Servati’s further teachings to provide a system for estimating a topography of at least first and second parts of a body that is highly stretchable (see e.g., ¶0075), which accommodates a wide range of arm sizes.

As to claim 69, Bazor, Servati and Belfiori teach the system of any one of claims claim 50 as applied above.
Bazor further discloses wherein the first part2(wrist or forearm)(FIG. 3B; ¶¶0008, 0010, 0020, 0059, 0067, especially – “different configurations and motions of the forearm, wrist, hand, and fingers”, 0074, especially – “Finger flexion is defined as motion of the finger toward the wrist”, 0075, 0077-0078 – wrist or forearm is the first part and a finger is the second part) of the body (¶0073) comprises the portion(T1-T14)(FIGs. 2, 6; ¶¶0020, 0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073).

As to claim 71, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation (none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation (none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with relative positions of more than two parts of the body(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078).

As to claim 79, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation with the respective relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) at a plurality of different times (¶¶0043, 0045, 0050-0053, 0073), wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the respective relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body at the plurality of different times with at least one gesture or with at least one user input (¶¶0043, 0045, 0050-0053, 0073).

As to claim 82, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
Bazor further discloses further comprising causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to associate the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) with at least one anatomical position (¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0066, 0067, 0071, 0074, especially – “Finger flexion is defined as the motion of the finger toward the wrist and extension is defined as the straightening of the finger.  ‘N’ indicates that the orientation of the anatomical structure is in a neutral status or position”, 0075).

As to claim 83, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
Bazor further discloses wherein: 	the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0020, especially – “human wrist”, 0071, 0073, 0077-0078) of the body (¶0073) comprises a forearm of an arm of the body (¶¶0020, 0073), and the second part(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) comprises phalanges(thumb on the hand inherently includes two phalanges)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) on the arm of the body (¶0073);
	the portion of the body comprises a lower leg of the body, and the second part of the body comprises a foot on the lower leg; or
	the portion of the body comprises a torso of the body, and the second part of the body comprises the arm of the body.

As to claim 99, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
	Bazor further discloses wherein a gesture indicates at least fit of the sensor around the at least one underlying body part (¶¶0017, especially – “If the pressure profile is correlated with a particular gesture of the user”; 0028-0029, 0041, 0052 – a pressure profile that includes the level of pressure sensed by each sensor in a circumferential array indicates a specific gesture.  This pressures of the individual sensors in the sensor array that make up pressure profile collectively indicate how tightly the fit is of the sensors to the user’s forearm).
	Servati discloses wherein the information indicates stretch of the sensor (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) around the at least one underlying body part(flexor bundle of forearm muscles)(FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
	The motivation to combine the additional teachings of Servati is for the same reasons set forth above for claim 50.
	Belfiori discloses wherein the information(inferred gestured)(¶¶0159-0161)  indicates at least strain of the sensor(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched) around the at least one underlying body part(tendon, 801)(FIG. 8; ¶0098).
	The motivation to combine the additional teachings of Belfiori is for the same reasons set forth above for claim 50.
Bazor, Servati and Belfiori teach wherein the information indicates at least fit and stretch of the sensor around the at least one underlying body part (Bazor: (¶¶0017, especially – “If the pressure profile is correlated with a particular gesture of the user”; 0028-0029, 0041, 0052; Servati: FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”; Belfiori: FIGs. 8, 14, 32: tendon, 801, 802, 812, 3212; ¶¶0098, 0104, 0137, 00159-0161).

As to claim 100, Bazor, Servati and Belfiori teach the system of claim 55 as applied above.
Servati further discloses wherein the sensor further comprises stretchable wire lines between respective ones of the plurality of deformation sensors(FIG. 7B; ¶¶0049, 0072, 0077).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with Servati’s further teachings to provide a system for estimating a topography of at least first and second parts of a body that resists breaking due to strain caused by hand movements and thus lasts longer.

As to claim 101, Bazor, Servati and Belfiori teach the system of claim 100 as applied above.
Servati further discloses wherein the plurality of deformation sensors are stretchable (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0075, especially – “stretchable mechanical sensor”, 0077, 0069, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
The motivation to combine the additional teachings of Servati is set forth above for claim 100.
8.	Claims 49 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”) in view of U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori in view of U.S. Patent No. 5,184,319 A to Kramer.
As to claim 49, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a means for measuring deformation, which is being interpreted as a sensor; and the equivalents(See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028])(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
	a component(logic circuitry)(FIG. 3B; ¶0070) for associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least: associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon (T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
a component(logic circuitry)(FIG. 3B; ¶0070) for producing at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor does not expressly discloses means for associating, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents(See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048]) the deformation with relative positions of at least the first and second parts of the body; inferring information indicating at least stretch of the means for measuring around at least one underlying body part underlying the means for measuring; and a means for producing, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181(See applicant’s FIG. 6, reference numbers 152, 156, 166; ¶¶[0048], [0051], [0056], [0068]) at least one output signal representing the relative positions of at least the first and second parts of the body.
Servati discloses obtaining information indicating at least stretch of the means for measuring, which is being interpreted as a sensor; and the equivalents(See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028]) (FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”) around at least one underlying body part(flexor bundle of forearm muscles) underlying the means for measuring, which is being interpreted as a sensor; and the equivalents(See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028])(FIGs. 1C, 7A, 7B, 12A, 13A: applied strain; ¶¶0070, 0077, 0081-0082; claim 5, especially – “resistor sensor assembly comprising a plurality of resistive sensor devices…each of the plurality of resistive sensor devices is positionable on a surface of an object in a different position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Servati (i.e., to modify Bazor’s the deformation sensors FIG. 3B: 1-16 in the sensor FIG. 3B: 20 to be the deformation sensors taught by Servati) to provide a system for estimating a topography of at least first and second parts that includes deformation sensors that are low cost, highly sensitive and very durable (¶¶0069, 0075).
Belfiori discloses inferring information (¶¶0159-0161 – a gesture or movement of a user’s hand is inferred based on calibration data of hand gestures and movements) indicating at least stretch of the means for measuring, which is being interpreted as a sensor; and the equivalents(See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028])(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched) around at least one underlying body part underlying the means for measuring, which is being interpreted as a sensor; and the equivalents(See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028])(3212)(FIGs. 8, 14, 32: 802, 812; ¶¶0098, 0104, 0137 – sensor {FIG. 32: 3212} includes cantilever sensors {FIG. 8: 802} one or more of which may become bent when one or more tendons are stretched).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor and Servati with Belfiori to provide a system for estimating a topography of at least first and second parts that more accurately determines a user’s hand movement or gesture so a user’s input is more accurately determined.
Kramer discloses means for associating, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents(See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048])(col 4, ln 35-38; col 5, ln 27-33; col 17, ln 37-47) the deformation with relative positions of at least the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 37-47); and a means for producing, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181(See applicant’s FIG. 6, reference numbers 152, 156, 166; ¶¶[0048], [0051], [0056], [0068]) at least one output signal representing the relative positions of at least the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 37-47).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with Kramer to provide a system for estimating a topography of at least first and second parts of a body that may be readily updated/changed given that computer code/software may be readily updated/changed.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

As to claim 89, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to produce the at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, controlling at least one display controller (¶¶0055, 0076) in response to the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073), and wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to control the at least one display controller (¶¶0055, 0076) in response to the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor, Servati and Belfiori do not expressly disclose controlling at least one display in response to the relative positions of the first and second parts of the body, control the at least one display in response to the relative positions of the first and second parts of the body by, at least, causing the at least one display to display at least one representation of the relative positions of the first and second parts of the body.
Kramer discloses controlling at least one display in response to the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47), control the at least one display in response to the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47) by, at least, causing the at least one display to display at least one representation of the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with Kramer to provide a system for estimating a topography of at least first and second parts of a body that allows a user to interact with a virtual object (see e.g., col 5, ln 27-33).
9.	Claims 73-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”) in view of U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori as applied to claim 50 above, in view of U.S. Patent No. 6,005,548 A to Latypov et al. (“Latypov”).
As to claim 73, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, inputs from other sensors (¶¶0016, 0025, 0053, 0059; claim 16) in response to the respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078).
Bazor, Servati and Belfiori do not expressly disclose wherein the at least one processor circuit is configured to associate the deformation with the relative positions of the first and second parts of the body by, at least, associating the deformation with at least one joint angle, wherein the at least one processor circuit is configured to associate the deformation with the at least one joint angle by, at least, associating the deformation with the at least one joint angle.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Latypov discloses wherein the at least one processor(5)(FIG. 1; col 7, ln 7-9, 17-21; col 8, ln 27-31) is configured to associate the deformation (FIG. 1: 4; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”) with the relative positions of the first(forearm) and second parts(hand) of the body by (FIG. 1: 2, 4, 5; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”), at least, associating the deformation with at least one joint angle (FIG. 1: 3, 4, 5; col 6, ln 42-46, 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”), wherein the at least one processor(5)(FIG. 1; col 7, ln 7-9, 17-21; col 8, ln 27-31) is configured to associate the deformation with the at least one joint angle by, at least, associating the deformation with the at least one joint angle (FIG. 1: 3, 4, 5; col 6, ln 42-46, 52-61; col 6, ln 67 to col 7 ln 1-5, especially – “Sensors 4 can be…strain gauges…when an angle between segments varies”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with Latypov to provide a system for estimating a topography of at least first and second parts of a body that more can more accurately determine the relative positions and orientations of the first and second parts of the body to ensure that inputs made by a user are more accurately identified.

As to claim 74, Bazor, Servati, Belfiori and Latypov teach the system of claim 73 as applied above.
Latypov further discloses wherein the at least one joint angle comprises at least one angle of flexion or extension between the first(forearm) and second(hand) parts of the body (FIG. 2: 2, 3; col 6, ln 42-46, 52-62; col 7, ln 2-6 – this discloses an angle between segments changing, in which the change is inherently either a flexion/decrease or an extension/increase).
The motivation to combine the additional teachings of Latypov is the same as the reasoning forth above for claim 73.

As to claim 75, Bazor, Servati, Belfiori and Latypov teach the system of claim 73 as applied above.
Latypov further discloses wherein the at least one joint angle comprises at least one angle of rotation between the first(forearm) and second parts(hand) of the body (FIG. 1: 2, 3, col 6, ln 42-46, 52-62; col 7, ln 2-6).
The motivation to combine the additional teachings of Latypov is the same as the reasoning forth above for claim 73.

As to claim 77, Bazor, Servati, Belfiori and Latypov teach the system of claim 73 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Latypov further discloses wherein the at least one processor(5, 17)(FIGs. 1, 2; col 7, ln 7-9, 17-21; col 8, ln 27-31; col 9, ln 52-56) is configured to associate the deformation (FIG. 1: 4; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”) with the relative positions of the first(forearm) and second parts(hand) of the body by (FIG. 1: 2, 4, 5; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”), at least, associating the deformation (FIG. 1: 4; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”) with at least one anatomical position of the first and second parts of the body (FIG. 2: 17; col 9, ln 52-56), wherein the at least one processor(5, 17)(FIGs. 1, 2; col 7, ln 7-9, 17-21; col 8, ln 27-31; col 9, ln 52-56) is configured to associate the deformation with the at least one anatomical position of the first and second parts of the body (FIG. 1: 3, 4, 5; col 6, ln 42-46, 52-61; col 6, ln 67 to col 7 ln 1-5, especially – “Sensors 4 can be…strain gauges…when an angle between segments varies”; col 8, ln 34-47; col 9, ln 52-56; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge” – this discloses the joint angle between two body parts being determined by the deformation of a sensor, and the joint angle is used to determine the locations of the two body parts in a model) by, at least, associating the deformation with the at least one anatomical position of the first and second parts of the body in response to the at least one joint angle (FIG. 1: 3, 4, 5; col 6, ln 42-46, 52-61; col 6, ln 67 to col 7 ln 1-5, especially – “Sensors 4 can be…strain gauges…when an angle between segments varies”; col 8, ln 34-47; col 9, ln 52-56; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge” – this discloses the joint angle between two body parts being determined by the deformation of a sensor, and the joint angle is used to determine the locations of the two body parts in a model).
The motivation to combine the additional teachings of Latypov is the same as the reasoning forth above for claim 73.
10.	Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”) in view of U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori as applied to claim 50 above, in view of Korea Patent No. 101819158 B1 to Kang.
As to claim 97, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070)  is configured to produce the at least one output signal(pressure profile)(¶¶0028, 0070, 0072, 0078) representing the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor, Servati and Belfiori do not expressly disclose by, at least, controlling one robotic device in response to the relative positions of the first and second parts of the body.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Kang discloses by, at least, controlling one robotic device in response to the relative positions of the first and second parts of the body (Figure shown above, Abstract; p 4, ¶¶1-2, 8; p 6, ¶¶1-2, 4, 6; p 7, ¶1 to p 8, ¶1; p 8, ¶¶3-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with Kang to provide a system for estimating a topography of at least first and second parts of a body that allows a user to manipulate a potentially hazardous object without directly touching it.
Allowed Claims/Allowable Subject Matter
11.	Claims 63 and 72 are allowed.  Claims 98 and 102 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
12.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Independent claim 63 identifies the distinct features: “a furniture cover(FIG. 21: 298) comprising the sensor textile or bedding(FIG. 22: 302) comprising the sensor textile(FIG. 2: 102)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) and U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 63, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positionable on the body (¶0072); 
	at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) configured to, at least:
		receive, from the plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0015, 0070, 0071), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078) representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
		associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) underlying the plurality of deformation sensors(1-16)(FIG. 3; ¶¶0070, 0071, especially – “The number of sensors may be…equal to… the number of tendons”), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
		produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor does not expressly disclose a sensor textile comprising the plurality of deformation sensors; and 
a furniture cover comprising the sensor textile or bedding comprising the sensor textile.
Servati discloses a sensor textile comprising the plurality of deformation sensors (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Servati to provide a system for estimating a topography of at least first and second parts of a body that is highly stretchable (see e.g., ¶0075), which accommodates a wide range of arm sizes.
	Bazor and Servati do not teach the above underlined limitations.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    5354
    2875
    media_image19.png
    Greyscale

Independent claim 72 identifies the distinct features: “associating the deformation with the relative positions of the first(FIG. 2: 106) and second parts(FIG. 2: 186 or 188) of the body according to a statistical learning algorithm (FIG. 7: 198; ¶0056) trained to associate deformation of the portion(FIG. 2: 106) of the body with the relative positions of the first(FIG. 2: 106) and second parts(FIG. 2: 186 or 188) of the body”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 72, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positionable on the body (¶0072); 
	at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) configured to, at least:
		receive, from the plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0015, 0070, 0071), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078) representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
		associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) underlying the plurality of deformation sensors(1-16)(FIG. 3; ¶¶0070, 0071, especially – “The number of sensors may be…equal to… the number of tendons”), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
		produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073);
	wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
	Bazor does not disclose the above underlined limitations.
Dependent claim 98 identifies the distinct features: “wherein the at least one processor circuit(FIG. 6: 150) is further configured to, at least, calibrate positions of the plurality of deformation sensors(FIG. 2: 108, 110) relative to anatomical features of a musculoskeletal model(FIG. 6: 164)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”), U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”) and U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 98, Bazor, Servati and Belfiori teach the system of claim 50 as applied above but do not teach the above underlined limitations.

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
       
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

Dependent claim 102 identifies the distinct features: “and the at least one processor circuit(FIG. 6: 150) is further configured to, at least, infer a volume of the muscle(FIG. 6: 206)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”), U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”), U.S. Patent Pub. No. 2017/0215768 A1 to Belfiori and Korea Patent No. 101819158 B1 to Kang, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 102, Bazor, Servati and Belfiori teach the system of claim 50 as applied above.
Bazor further discloses wherein the at least a portion of the body(portion of body shown in FIG. 3B includes tendons T1-T14 and muscles)(FIGs. 2, 6, 3B; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0046, 0048, 0069) comprises a muscle (FIG. 3B; ¶¶0048, 0072).
Bazor, Servati and Belfiori do not expressly disclose and the at least one processor circuit is further configured to, at least, infer a volume of the muscle.
Kang discloses infer a volume of the wrist (p 6, ¶¶4, 6-7, 9).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor, Servati and Belfiori with Kang to provide a system for estimating a topography of at least first and second parts of a body that more accurately detects a user’s hand movement or gesture.
Bazor, Servati, Belfiori and Kang do not teach the above underlined limitations.
Other Relevant Prior Art
13.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2017/0036066 A1 to Chahine discloses inferring muscles are flexed from the stretching of the stretch sensor (¶0028).
(ii)	U.S. Patent Pub. No. 2013/0265229 A1 to Forutanpour et al. discloses controlling electronic devices using hand gestures, which are detected by detecting topography of a portion of the user’s body in which movement of a user’s hand may be inferred from pressure data (See e.g., Abstract).
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out in the previous office action Bazor was filed 10/09/2018 and claims priority to provisional patent application no. 62/570,058 filed on 10/09/2017 that provides adequate support for the cited teachings of Bazor.
        2 Note: examiner is interpreting this limitation here different than for claim 50.